ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Quinn Contracting, Inc.                      )      ASBCA No. 58787
                                             )
Under Contract No. W912EE-09-C-0029          )

APPEARANCE FOR THE APPELLANT:                       S. Leo Arnold, Esq.
                                                     Ashley, Ashley & Arnold
                                                     Dyersburg, TN

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    John M. Breland, Esq.
                                                    Daniel L. Egger, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Vicksburg

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 1 October 2014


                                                 ~~~~·
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58787, Appeal of Quinn Contracting,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals